Citation Nr: 1133582	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-42 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II and coronary artery disease.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to June 1975 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for diabetes mellitus, type II with an initial disability rating of 10 percent; denied separate claims of service connection for hypertension, coronary artery disease, and tinnitus; and declined to reopen a claim of service connection for bilateral hearing loss on the basis of new and material evidence.

In a timely July 2008 Notice of Disagreement, the Veteran expressed his intention to appeal each of the issues covered by the April 2008 rating decision.  In his October 2009 substantive appeal, however, the Veteran expressly limited the scope of his appeal to the issue of entitlement to service connection for hypertension.  Moreover, the Board notes that service connection for coronary artery disease was ultimately granted in an October 2009 rating decision.  As such, the scope of this appeal is limited to the issue identified on the title page of this decision.

The Veteran testified at an April 2009 hearing, held before a Decision Review Officer at the Louisville RO.  Although he requested, in his substantive appeal, that a Travel Board hearing be scheduled in this matter, he subsequently withdrew his hearing request in a May 2010 letter submitted by his representative.  VA has not received a renewed request for a hearing.

The Board further notes that it previously remanded this matter in May 2011 for further development, to include efforts to obtain additional and previously unobtained private and VA treatment records; scheduling the Veteran for a new VA examination to determine the etiology of the Veteran's hypertension; and readjudication of the Veteran's claim by the RO.  The Board is satisfied that the action directed in its May 2011 remand has been performed.

FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension since 1987, coronary artery disease since 1998, and diabetes mellitus, type II since 2000.
 
2.  Service connection is in effect for diabetes mellitus, type II, rated as 10 percent disabling and for coronary artery disease associated with diabetes mellitus, rated as 30 percent disabling and the Veteran's combined disability rating is 40 percent.

3.  The Veteran's hypertension has not been caused or aggravated by an injury or illness sustained during active duty service, nor has it been caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter mailed to the Veteran in August 2007 notified him of the information and evidence needed to substantiate his claim of service connection for hypertension, both on a direct basis and as secondary to his service-connected diabetes mellitus, type II.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated in the RO's April 2008 rating decision.

In its May 2011 remand, the Board recharacterized the issue on appeal to include a theory of service connection for hypertension as secondary to the service-connected coronary artery disease, in view of the RO's October 2009 grant of service connection for coronary artery disease.  Subsequently, the Veteran was provided a June 2011 notice letter which also notified him of the information and evidence that was necessary in substantiating his claim of service connection for hypertension, as secondary to coronary artery disease.  Thereafter, the Veteran's claim was readjudicated in a July 2011 Supplemental Statement of the Case which addressed secondary service connection theories in relation to both diabetes mellitus, type II and coronary artery disease.  Thus, while some of the notice relevant to the Veteran's claim was provided after the initial adjudication on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent private and VA treatment records have been associated with the claims file.  Additionally, VA examinations were performed in November 2007, August 2009, and June 2011 to determine the nature and etiology of the Veteran's hypertension.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In his July 2007 claim, the Veteran generally asserts entitlement to service connection for hypertension, as secondary to diabetes mellitus, type II.  As discussed above, and in light of the RO's subsequent October 2009 grant of service connection for coronary artery disease, the Veteran's claim has been recharacterized to include a theory of secondary service connection due to coronary artery disease.

C.  Service Connection for Hypertension

Based upon a careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension, either on a direct basis or as secondary to his service-connected diabetes mellitus, type II or coronary artery disease.

The Veteran's service treatment records, which relate to treatment received during the Veteran's first period of service from December 1968 to June 1975, do not document a diagnosis or any treatment or evaluation for hypertension.  The Board notes that the Veteran's service treatment records from service from January to March 1991 are not available.

Post-service private treatment records from Dr. A.G.C. document elevated blood pressure readings beginning in July 1987, twelve years after his discharge from his first period of active duty service.  An examination at that time revealed a blood pressure reading of 150/90.  Two separate readings taken at an October 1987 follow-up evaluation revealed blood pressure of 145/95 and 170/110.  Subsequent records from December 1987 through May 1998, which follow an apparent ten year hiatus in treatment, reflect continued high blood pressure readings.  Subsequent private records from Dr. P.M.M., which relate to treatment from February 2000 through April 2009, also document elevated blood pressure readings and an ongoing diagnosis of hypertension.  Nonetheless, neither Dr. A.G.C. nor Dr. P.M.M. provide an opinion as to whether the Veteran's hypertension is etiologically related to either his coronary artery disease or his diabetes mellitus, type II, or to any other injury or illness incurred in his active duty service.

VA examinations performed in November 2007 and August 2009 document an ongoing diagnosis of hypertension.  In the November 2007 report, the VA examiner opined that the Veteran's hypertension was not due to or aggravated by his diabetes mellitus, type II.  As basis for his conclusion, the examiner noted that the Veteran's hypertension pre-dated his diabetes mellitus, type II diagnosis.  He also noted that diabetes mellitus may cause or exacerbate hypertension only where diabetes mellitus is manifested by stage III nephropathy.  In this regard, the examiner noted that there was no evidence of renal insufficiency or nephropathy.   At the August 2009 VA examination, the Veteran denied having a prior history of hypertensive renal disease, cardiac neoplasm, epistaxis, headaches, or strokes.  Although the VA examiner provided an ongoing diagnosis of hypertension, he again concluded that the Veteran's hypertension is less likely as not caused or aggravated by his diabetes mellitus.

At a June 2011 VA examination, which was performed in accordance with the Board's May 2011 remand, the Veteran acknowledged that his hypertension was initially diagnosed in 1987.  Concerning his diabetes mellitus, the Veteran reported that he was first diagnosed with that disorder in 1984.  He continued to deny having a history of hypertensive renal disease, cardiac neoplasm, epistaxis, headaches, or strokes.  Consistent with the Board's remand instructions, the VA examiner offered etiology opinions as to:  whether the Veteran's hypertension was aggravated to a permanent degree beyond the natural progression of the disease by his active duty service in 1991; whether the Veteran's hypertension was caused or aggravated by either his coronary artery disease or diabetes; and whether the Veteran's hypertension is "part and parcel" of the same disease process as either his coronary artery disease or diabetes.

Insofar as the etiology between hypertension and active duty service in 1991, the VA examiner determined that the Veteran's hypertension is less likely as not aggravated to a permanent degree beyond the natural progression of the disease by such service.  In this regard, the examiner noted that the Veteran was only on active duty for two months during that time, and moreover, there is no documented history of major problems during that service that would lead to a permanent worsening of hypertension.  The examiner stated further that according to the Veteran, he did not go on sick call at any time during his active duty in 1991.  Additionally, although service treatment records from 1991 are not available, the examiner observed that one would expect the Veteran's blood pressure readings to be elevated even after his separation if there was an aggravation of hypertension during his 1991 service.  As the examiner noted and as discussed above, however, there is no medical evidence of continuously increased blood pressure requiring treatment until years later in 1998.  Rather, the record does not document treatment for elevated blood pressure readings until 1998, years after his separation from service in 1991.

The examiner also concluded that it is less likely as not that the Veteran's hypertension was caused or aggravated by either his coronary artery disease or diabetes.  Regarding potential etiology between hypertension and coronary artery disease, the examiner observed that the Veteran was diagnosed with coronary artery disease in 2000, which was after the Veteran was diagnosed with hypertension in 1987.  Therefore, the examiner reasoned, the Veteran's hypertension could not have been caused by coronary artery disease.  In terms of aggravation, the examiner noted that coronary artery disease simply does not aggravate hypertension, as per medical research.  With respect to the relationship between hypertension and diabetes mellitus, the examiner determined that the evidence in the claims file does not indicate diabetes as early as 1984, as asserted by the Veteran.  In this regard, the examiner noted that the Veteran's demonstrated blood sugar of 107mg/dl at a 1984 blood test did not meet the criteria for a diagnosis of diabetes.  Rather, the examiner stated, the Veteran's blood sugar score was indicative of impaired fasting glucose.  The examiner even noted that a single blood sugar reading of 143 in 1991 also does not establish a diagnosis of diabetes, because at least two readings in that range are required before a diagnosis of diabetes can be made.  Based upon review of the claims file, the examiner determined that the diagnosis of diabetes occurred in 2005.  Thus, the examiner concluded that diabetes cannot be the cause of hypertension because it did not exist until after the hypertension was first diagnosed.  Moreover, the examiner noted that the Veteran's renal function testing and urinalysis were normal, thus precluding the possibility that the Veteran has stage III nephropathy which would aggravate hypertension.

The Board's review of the claims file generally corroborates the examiner's findings.  Consistent with the VA examiner's findings, a 1984 blood test revealed a glucose score of 107 mg/dl.  Contrary to the VA examiner's finding that the Veteran was first diagnosed with coronary artery disease in 2000, however, a February 1998 treatment record from Dr. A.G.C. indicates that the Veteran was diagnosed with coronary artery disease as early as February 1998.  This discrepancy, however, is immaterial; even if the Veteran's coronary artery disease was diagnosed in 1998, its diagnosis was still well after the Veteran's 1987 diagnosis of hypertension.  Additionally, even if the Veteran's single 1991 glucose score of 143 mg/dl was sufficient to establish a diagnosis of diabetes mellitus, type II without repeated testing, such diagnosis would still be approximately four years after the Veteran's hypertension was diagnosed.  As such, the VA examiner's rationale for his conclusion that the Veteran's coronary artery disease could not have caused or aggravated his hypertension remains undisturbed.

Finally, the examiner concluded that it is less likely as not that the Veteran's hypertension is "part and parcel" of the same disease process as either diabetes or coronary artery disease.  In this regard, the examiner explained that some people with coronary artery disease have hypertension whereas some do not.  Similarly, he noted that some people with diabetes mellitus, type II have hypertension, whereas others do not.  Under this analysis, the examiner appears to suggest that there is no definite correlation between hypertension and either coronary artery disease and diabetes mellitus.  Thus, the examiner concluded that it cannot be said that hypertension is "part and parcel" to coronary artery disease or diabetes mellitus.  

In the absence of any contrary evidence in the record, and in view of the foregoing analysis, the Board finds that the VA examination reports are due full probative weight.  By contrast, to the extent that the Veteran suggests an etiological relationship between his hypertension and either his service-connected disabilities or his periods of active duty service through his own assertions, the Board does not find that he is competent to render such an opinion.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the record does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to the etiology of his hypertension.  As such, the Board does not attach probative weight to the Veteran's assertions.

Overall, the evidence does not show an etiological relationship between the Veteran's hypertension and his service-connected coronary artery disease and diabetes mellitus, type II, or to any other injury or illness incurred during service.  Similarly, the evidence does not show that the Veteran's hypertension, which was diagnosed in 1987, was aggravated by his active duty service from January to March of 1991.  As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, claimed as being secondary to his service-connected coronary artery disease and diabetes mellitus, type II, that claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board also cognizant that in the absence of the Veteran's service records from 1991, it is under a heightened obligation to explain its findings and conclusions and to consider carefully the "benefit-of-the-doubt rule."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the "benefit of the doubt rule," where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue is given to the claimant.  Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  Nonetheless, as the preponderance of the evidence is against the Veteran's claim for service connection, the "benefit of the doubt rule" is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II and coronary artery disease, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


